     Case 8:14-cr-00008-JLS Document 77 Filed 08/21/20 Page 1 of 1 Page ID #:502



1     CUAUHTEMOC ORTEGA (Bar No. 257443)
      Interim Federal Public Defender
2     BRIANNA FULLER MIRCHEFF (Bar No. 243641)
      (E-Mail: Brianna_Mircheff@fd.org)
3     Deputy Federal Public Defender
      321 East 2nd Street
4     Los Angeles, California 90012-4202
      Telephone: (213) 894-4784
5     Facsimile: (213) 894-0081
6     Attorneys for Defendant
      JUAN ALBERTO FERNANDEZ
7
8                                UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                       Case No. 8:14-cr-00008-JLS
11                  Plaintiff,                        NOTICE OF APPEARANCE
                                                      PURSUANT TO GENERAL ORDER
12           v.                                       19-11
13    JUAN ALBERTO FERNANDEZ,
14                  Defendant.
15
16           PLEASE TAKE NOTICE that Deputy Federal Public Defender Brianna F.
17    Mircheff hereby enters her appearance to represent Defendant Juan Alberto Fernandez
18    pursuant to General Order 19-11, concerning a petition for compassionate release under
19    18 U.S.C. § 3582(c)(1)(A).
20           Please make all necessary changes to the court’s Case Management/Electronic
21    Case Filing system to accurately reflect the newly-assigned attorney to ensure that she
22    receives all e-mails relating to filings in this case.
23                                              Respectfully submitted,
24                                              CUAUHTEMOC ORTEGA
                                                Interim Federal Public Defender
25
26    DATED: August 21, 2020                    By
27                                              BRIANNA FULLER MIRCHEFF
                                                Deputy Federal Public Defender
28
                                                      1
